Citation Nr: 1124772	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for the peripheral neuropathy disability of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for the peripheral neuropathy disability of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability prior to September 13, 2010, and in excess of 50 percent from September 13, 2010 onward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from June 1965 to December 1970, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In his March 2006 and December 2009 VA Forms 9, the appellant requested a Travel Board hearing.  He was subsequently scheduled for such a hearing in May 2011.  However, the appellant cancelled that January 2011 hearing and he did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).  Therefore the case is ready for appellate review.

While the case was in appellate status, the appellant's initial disability evaluation for his right and left lower extremity peripheral neuropathy disabilities were increased from zero to 10 percent, effective from June 29, 2007.  The initial evaluation for the posttraumatic stress disorder (PTSD) disability was increased from 30 percent to 50 percent, effective from September 13, 2010; this created a tiered rating for the PTSD.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because none of the three assigned evaluations at issue represents the maximum rating available for the pertinent disability, the appellant's increased rating claims have remained in appellate status.  Therefore, the issues on appeal are as listed on the first page, above.


FINDING OF FACT

In a written statement dated April 13, 2011, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to five issues: entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to an initial evaluation in excess of 10 percent for the peripheral neuropathy disability of the right lower extremity; entitlement to an initial evaluation in excess of 10 percent for the peripheral neuropathy disability of the left lower extremity; and entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability prior to September 13, 2010, and in excess of 50 percent from September 13, 2010 onward.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the five issues on appeal (entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to an initial evaluation in excess of 10 percent for the peripheral neuropathy disability of the right lower extremity; entitlement to an initial evaluation in excess of 10 percent for the peripheral neuropathy disability of the left lower extremity; and entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability prior to September 13, 2010, and in excess of 50 percent from September 13, 2010 onward) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in December 2009 with respect to his claims of entitlement to an initial evaluation in excess of 30 percent for the service-connected PTSD disability, entitlement to an initial compensable evaluation for the service-connected right lower extremity disability and entitlement to an initial compensable evaluation for the left lower extremity disability.  He had previously filed a VA Form 9 in March 2006 in relation to his claims for service connection for bilateral hearing loss and tinnitus.

The Veteran submitted a written statement (dated April 13, 2011) in which he stated that he was withdrawing his appeal.  Specifically, he stated that he was "dropping all appeals and claims."

As the Veteran has withdrawn his appeal as to the five issues on appeal, there remain no allegations of error of fact or law for appellate consideration on those five claims.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's five claims.  Therefore, each one of these five issues is dismissed, without prejudice.


ORDER

The appeal as to the Veteran's claims of entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to an initial evaluation in excess of 10 percent for the peripheral neuropathy disability of the right lower extremity; entitlement to an initial evaluation in excess of 10 percent for the peripheral neuropathy disability of the left lower extremity; and entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability prior to September 13, 2010, and in excess of 50 percent from September 13, 2010 onward is dismissed.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


